ORIGINAL                                                                                    01/29/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 21-0036


                                         OP 21-0036

                                                                           FILED
  NICHOLAS BOYD,
                                                                           IAN 2 9 2021
                Petitioner,                                             Bovven Greenwood
                                                                      Clerk of Suprerne Court
                                                                         State of Montana
         v.                                                          ORDER

  CAPTAIN JAMES ANDERSON,

                Respondent.


        Nicholas Boyd has filed a Petition for a Writ of Habeas Corpus, citing to § 46-22-
 103, MCA, for want of bail. Boyd is currently incarcerated in the Gallatin County
 Detention Center.
        Boyd indicates that he is being held in jail and that his bail is excessive. Boyd
 explains that he was arrested in the early morning on July 15,2020,and that as ofJanuary 5,
 2021, he has been incarcerated for 174 days. It appears that Boyd was charged with felony
 stalking, pursuant to § 45-5-220(3), MCA,on July 16, 2020, and with a probation violation
 under § 46-23-1012, MCA. In the Orders for Conditions of Bail for each proceeding,
 attached to the Petition, the Gallatin County Justice Court set bail at $50,000.
        We secured a copy of the register of actions for his criminal case in the Gallatin
 County District Court. Boyd had an initial appearance on August 11, 2020, after the
 District Court granted leave for the State to file the charging documents on August 7, 2020.
 On August 11, 2020, the District Court issued an Order for Release, re-imposing the bail
 of$50,000, and setting supervision upon any release at the highest level of4. Upon review
 of the docket and minute entries, there has been no motion filed, except for Boyd's pro se
 one, nor any hearing on bail reduction. Boyd's trial is set for February 11, 2021.
        Although Boyd was arrested for a probation violation, it is not readily apparent
 whether a revocation proceeding pursuant to § 46-18-203, MCA, has been commenced.
One of two bail statutes may control here. See § 46-23-1015(5), MCA ("[t]he provisions
of chapter 9 of this title regarding release on bail of a person charged with a crime do not
apply to a probationer ordered to be held in a county detention center or other facility under
this section.") and § 46-18-203(3); MCA ("Nile provisions pertaining to bail, as set forth
in Title 46, chapter 9, are applicable to persons arrested pursuant to this section.").
Accordingly,
       IT IS ORDERED that' the Attorney General or the Gallatin County Attorney's
Office is GRANTED seven days from the date of this Order (by closg of business day on
Friday, February 5; 2021)in which to prepare, file, and serve a written response concerning
the propriety of Boyd's detention in light of his revocation status and his request for a bail
reduction hearing.
       The Clerk is directed to provide a copy of this Order to Jennifer Brandon, Clerk of
District Court, Gallatin County, under Cause No. DC-20-322A;.to Eric N. Kitzmiller,
Gallatin County Deputy Attorney; to Ryan "Buddy" Rutzke, Attorney for Defendant; to
counsel of record, and to Nicholas Boyd personally.
       DATED this ,,:"? Ilitiday of January, 2021.